DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claims 1 and 11, “a casing” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Term “casing” need to provide the numeral.  
Appropriate correction is required.
					Abstract
Term “it is” is unclear.  The applicant should be changed pronouns to proper nouns for clear understanding of the claimed limitations.  Appropriate correction is required.

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Claims 1, 5, 7, 9, 10, 10, 11, term “it is” is unclear.  The applicant should be changed pronouns to proper nouns for clear understanding of the claimed limitations.  Appropriate correction is required.
Claim 3, line 16, “the indication signal set” should be changed to - - the determined indication signal set - -.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 11, “the target output power” has no antecedent basis.
Claim 1, line 12, “the pre store correspondences” has no antecedent basis.
Claim 1, line 13, “the output powers” has no antecedent basis.
Claim 2, line 9, “the electric quantity targets of the battery” has no antecedent basis.  
Claim 3, line 8, “the output power set” has no antecedent basis.
Claim 3, line 9, “the pre store correspondences” has no antecedent basis.
Claim 3, line 12, “the correspondence” has no antecedent basis.  It is unclear.  Also lines 9-10, “the electric quantity ranges and the output powers” have no antecedent basis. 
Claim 4, line 8, “the last period” has no antecedent basis.
Claim 6, line 6, “the correspondences” has no antecedent basis.
Claim 7, line 1, “the power of the electronic cigarette” has no antecedent basis.
Claim 7, line 10, “the target output power” has no antecedent basis.
Claim 7, line 11, “the pre-stored correspondences” has no antecedent basis.
Claim 9, line 11, “the output power set” has no antecedent basis.
Claim 9, “the correspondences” has no antecedent basis.
Claim 9, line 11, “the electric quantity ranges and the output powers” have no antecedent basis. 
Claim 9, lines 15-16, “the indication signal set” has no antecedent basis.
Claim 9, line 18, “the determined indication signal set” has no antecedent basis.
Claim 10, lines 8-9, “the last period” has no antecedent basis.
Claim 12, line 5, “the correspondence” has no antecedent basis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831